Title: To George Washington from Benjamin Lincoln, 18 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     Head Quarters June 18th
                     1782
                  
                  I cannot in justice to my own feelings on the occasion, nor to
                     the several Brigades I have had the pleasure to see in the Field, refrain
                     mentioning to your Excellency the high satisfaction I enjoyed on observing the
                     clean, neat and Soldier-like appearance of the Troops, the exact &
                     alert manner in which they performed their exercise, firings &
                     Manuvres, I beg leave to assure your Excellency that nothing will afford me
                     more satisfaction than to make this representation to Congress, which reflects
                     so much honor upon your Excellency and the Officers and Troops under your
                     Command.
                  I am pleased in the idea that those matters which have caused
                     some uneasiness in the Army will soon subside, knowing that Congress are
                     determined to do them perfect justice, which I am sure, from the knowledge I
                     have of the Troops, is all they ask.
                  If in your opinion, it would be of use to communicate any of
                     these sentiments to the Army, I wish it may be done. I have the honor to be
                     with great esteem Your Excellency’s Most Obedient Servant
                  
                     B: Lincoln
                     
                  
               